ORDER

PER CURIAM.
S.R. appeals from the judgment granting C.F.’s Amended Motion to Dismiss Father’s Petition for Declaration of Non-Paternity. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have *526been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).